Order entered July 20, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00441-CV

                          CYRUS NDOWO, Appellant
                                   V.
                            SSK TRUST, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-00848-2022

                                     ORDER

      By letter dated July 1, 2022, we directed appellant to file, within ten days,

written verification he had requested the reporter’s record. Although we cautioned

that failure to do so could result in the appeal being submitted without the

reporter’s record, appellant has failed to comply. See TEX. R. APP. P. 37.3(c).

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.

      As the clerk’s record has been filed, we ORDER appellant to file his brief

on the merits no later than August 19, 2022.

                                               /s/   KEN MOLBERG
                                                     JUSTICE